    

[msiex1014motorolasolu_image1.gif]


STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: XXXXXX


The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola Solutions, Inc. and each of its subsidiaries (the
"Company") both as defined in the Motorola Solutions Omnibus Incentive Plan of
2006 (the "2006 Plan").
 
As consideration for the stock option(s) granted to me on the date shown above
under the terms of the 2006 Plan (“the Covered Options”), and Motorola Solutions
having provided me with Confidential Information as a Motorola Solutions
appointed vice president or elected officer, I agree to the following:


(1)    I agree that during the course of my employment and thereafter, I will
not use or disclose, except on behalf of the Company and pursuant to its
directions, any Confidential Information. Without limiting the generality of the
foregoing, Confidential Information means information concerning the Company and
its business that is not generally known outside the Company. Confidential
Information includes: (i) trade secrets; (ii) intellectual property; (iii) the
Company’s methods of operation and Company processes; (iv) information regarding
the Company’s present and/or future products, developments, processes and
systems, including invention disclosures and patent applications; (v)
information on customers or potential customers, including customer’s names,
sales records, prices, and other terms of sales and Company cost information;
(vi) Company personnel data; (vii) Company business plans, marketing plans,
financial data and projections; (viii) information received in confidence by the
Company from third parties; and (ix) any other information concerning the
Company and its business not generally known outside the Company that could
reasonably be expected to prove deleterious to the Company if disclosed to
competitors or other third parties. Information regarding products or
technological innovations in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company or one
of its affiliates is considering for broader use, shall not be deemed generally
known until such broader use is actually commercially implemented.


(2)    I agree that during my employment and for a period of one (1) year
following termination of my employment for any reason, I will not hire, recruit,
solicit or induce, or cause, allow, permit or aid others to hire, recruit,
solicit or induce, or to communicate in support of those activities, any
employee of the Company who possesses Confidential Information of the Company to
terminate his/her employment with the Company and/or to seek employment with my
new or prospective employer, or any other company.
  
(3)    I agree that during my employment and for a period of one year following
termination of my employment for any reason, I will not, directly or indirectly,
in any capacity, for Participant’s new or prospective employer, or any other
person, company, or entity, accept employment involving or otherwise engage in
any activity or activities which are competitive with or similar to any activity
or activities in which I engaged at any time during the one (1) year preceding
termination of my employment in connection with any products, services, projects
or technological developments (existing or planned) on which I worked or about
which I learned Confidential Information at any time during the one (1) year
preceding termination of my employment. This paragraph applies in any countries
in which I have physically been present performing work for the Company or its
subsidiary at any time during the one (1) year preceding termination of my
employment.


(4)    I agree that during my employment and for a period of one (1) year
following termination of my employment for any reason, I will not, directly or
indirectly, in any capacity, on behalf of myself or any other person, company or
entity, solicit or participate in soliciting, products or services competitive
with or similar to products or services offered by, manufactured by, designed by
or distributed by the Company to any person, company or entity which was a
customer or potential customer for such products or services and with which I
had direct or indirect contact regarding those products or services or about
which I learned Confidential Information at any time during the one (1) year
prior to termination of employment with the Company.




--------------------------------------------------------------------------------



(5)    I agree that during my employment and for a period of one (1) year
following termination of my employment for any reason, I will not directly or
indirectly, in any capacity, provide products or services competitive with or
similar to products or services offered by the Company to any person, company or
entity which was a customer for such products or services and with which
customer I had direct or indirect contact regarding those products or services
or about which customer I learned Confidential Information at any time during
the one (1) year prior to termination of my employment with the Company.
(6)    I agree that during my employment and for a period of one (1) year
following termination of my employment for any reason, I will not, directly or
indirectly, in any capacity, accept employment with, render services to and/or
act as an agent, associate, independent contractor, consultant, manager, member
or partner of any person, company, or entity that competes with the Company in
connection with any products, services, projects or technological developments
(existing or planned) on which I worked or about which I learned Confidential
Information at any time during the one (1) year preceding termination of my
employment.
(7)    If I am an officer subject to Section 16 of the Securities Exchange Act
of 1934 (the “Exchange Act”) on the day of this grant, or I become an officer
subject to Section 10D of the Exchange Act, I acknowledge that the Covered
Options are subject to the terms and conditions of the Company’s Policy
Regarding Recoupment of Incentive Payments Upon Financial Restatement (such
policy, as it may be amended from time to time, including as it may be amended
to comply with Section 10D of the Exchange Act, the “Recoupment Policy”). The
Recoupment Policy provides that, in the event of certain accounting restatements
(a “Policy Restatement”), the Company’s independent directors may require, among
other things (a) cancellation of any of the Covered Options that remain
outstanding; and/or (b) reimbursement of any gains realized in respect of the
Covered Options, if and to the extent the conditions set forth in the Recoupment
Policy shall apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon me. The Recoupment
Policy is in addition to any other remedies which may be otherwise available to
the Company at law, in equity or under contract, or otherwise required by law,
including under Section 10D of the Exchange Act.
(8)     I agree that by accepting the Covered Options, if I violate the terms of
any of paragraphs 1 through and including 5 of this Agreement, then, in addition
to any other remedies available in law and/or equity, all of my vested and
unvested Covered Options will terminate and no longer be exercisable, and for
all Covered Options exercised within one (1) year prior to the termination of my
employment for any reason or anytime after termination of my employment for any
reason, I will immediately pay to the Company the difference between the
exercise price on the date of grant as reflected in the Award Document for the
Covered Options and the market price of the Covered Options on the date of
exercise (the “spread”).


(9)     The requirements of this Agreement can be waived or modified only upon
the prior written consent of Motorola Solutions, Inc. I acknowledge that the
promises in this Agreement, not any employment of or services performed by me in
the course and scope of that employment, are the sole consideration for the
Covered Options. I agree the Company shall have the right to assign this
Agreement which shall not affect the validity or enforceability of this
Agreement. This Agreement shall inure to the benefit of the Company assigns and
successors.


(10) I agree that during my employment and for a period of one year following
the termination of my employment for any reason, I will immediately inform the
Company of (i) the identity of my new employer (or the nature of any start-up
business, consulting arrangements or self-employment), (ii) my new title, and
(iii) my job duties and responsibilities. I agree that I will advise my new or
prospective employer of the restrictions set forth in this Agreement before I
accept employment with such employer. I hereby authorize the Company to provide
a copy of this Agreement to my new employer. I further agree to provide
information to the Company as may from time to time be requested in order to
determine my compliance with the terms of this Agreement.     


(11)    I recognize and acknowledge that the Company is engaged in a continuous
program of research and development and that the business in which the Company
is engaged is intensely competitive. I acknowledge and agree that the
restrictions set forth herein are reasonable with respect to scope, duration,
and geography, and are properly required for the protection of the legitimate
business interests of the Company.


I acknowledge and agree that my compliance with this Agreement is necessary to
protect the Company’s goodwill, Confidential Information and other protectable
interests, that my failure to comply with this Agreement, including without
limitation the breach or anticipated breach of paragraphs 1, 2, 3, 4, 5 and/or 6
of this Agreement, will

- 2 -        

--------------------------------------------------------------------------------



irreparably harm the business of the Company, and that monetary damages would
not provide an adequate remedy to the Company in the event of such
non-compliance.


Therefore, I acknowledge and agree that the Company shall be entitled to obtain
an injunction and other equitable relief in any court of competent jurisdiction
against a breach by me of this Agreement, without the posting of bond or other
security, in addition to and cumulative with any other legal or equitable rights
and remedies the Company may have pursuant to this Agreement, any other
agreements between me and the Company for the protection of the Company’s
Confidential Information, or law, including without limitation injunctive relief
or the recovery of liquidated damages. I agree that any interim or final
equitable relief entered by a court of competent jurisdiction, as specified in
paragraph 13 below, will, at the request of the Company, be entered on consent
and enforced by any such court having jurisdiction over me. In the event that
the Company successfully enforces this Agreement against me in any court, I
agree to indemnify the Company for the actual costs incurred by the Company in
enforcing this Agreement, including but not limited to attorneys' fees.




(12)    With respect to the Covered Options, this Agreement is my entire
agreement with the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in paragraph 13 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. I also agree that the court may modify
any invalid, overbroad or unenforceable term of this Agreement so that such
term, as modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.


(13)    I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.


(14)    I agree that this Agreement and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court located in Illinois, USA, and I hereby waive any defense or
objection related to improper or inconvenient forum, venue or jurisdiction.











- 3 -        